144 S.E.2d 624 (1965)
265 N.C. 534
STATE
v.
Namon CHURCH.
No. 332.
Supreme Court of North Carolina.
November 3, 1965.
*625 Atty. Gen. T. W. Bruton and Deputy Atty. Gen. Harry W. McGalliard, for the State.
Patton, Ervin & Starnes, Morganton, for defendant appellant.
PER CURIAM.
Upon a motion for judgment of nonsuit the evidence offered by the State must be taken in the light most favorable to the State and conflicts therein must be resolved in the State's favor, the credibility and effect of such evidence being a question for the jury. State v. Thompson, 256 N.C. 593, 124 S.E.2d 728; State v. Roop, 255 N.C. 607, 122 S.E.2d 363; State v. Bass, 255 N.C. 42, 52, 120 S.E.2d 580, 86 A.L.R.2d 259.
No occupant of the house at the time of the shooting testified. There is no evidence of ill will or of a quarrel between the defendant and the deceased. There is no evidence that he intended to shoot her. There is no evidence of any reason or motive, real or supposed, which he may have had for doing so.
The only evidence as to how the shooting occurred is contained in two conflicting statements said to have been made by the defendant. Judy Taylor stated to the sheriff that the defendant, standing over the body of the deceased, said, "It was an accident. I didn't mean to." The defendant's own statement to the sheriff indicates that the shooting occurred while the deceased was not in his presence. Although there is a conflict between these two statements, each of them tends to exculpate the defendant.
*626 Taking the evidence in the light most favorable to the State, it would justify the jury in finding that the deceased was killed by a bullet accidentally fired from a pistol in the hand of the defendant and approximately 20 inches from and above the body of the deceased.
Culpable negligence, from which death proximately ensues, makes the actor guilty of manslaughter, or possibly murder. State v. Roop, supra. However, the statement by the defendant that he shot the deceased by accident is not evidence from which culpable negligence may be found in the absence of any other evidence as to how the shooting occurred. The defendant's motion for judgment as of nonsuit should therefore have been granted.
Reversed.